internal_revenue_service number release date index number --------------------------- -------------------------------- --------------------- ----------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no --------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc ita plr-147124-03 date legend taxpayer -------------------- ----------------------------------- state ---------------- nursing school -------------------------------------------------- hospital ------------------------- date ---------------------- date ----------------------- date ------------------------ date ------------------- date ------------------------- date ------------- date ------------------ date ------------------ u dollar_figure--------- v dollar_figure--------- w dollar_figure-------- x dollar_figure-------- y dollar_figure-------- z dollar_figure----- dear -------------- this is in reply to your request for a ruling dated -------------------------- concerning the taxpayer’s participation in the hospital’s ---------------------------------------------- --------------- ----------------------------- the program as discussed below facts on date the hospital in conjunction with the nursing school initiated the program in order to assist students in overcoming the costs of pursuing a career in nursing the plr-147124-03 purpose of the program was to address the imbalance between the demand for patient care and the inadequate supply of nurses the hospital also wished to attract and retain nurses to work in its low-income inner-city environment on date the taxpayer enrolled as a full-time_student at the nursing school the taxpayer was offered an option to participate in the program and receive loans from the hospital to cover the cost of years of tuition at the nursing school the loans could not be used for food housing or any other non-tuition expenses the taxpayer could either repay the loans in cash or seek loan forgiveness by making a commitment to work at the hospital as a registered nurse for a period of years after graduating from the nursing school pursuant to the program the hospital promised to pay the taxpayer’s tuition in an amount not to exceed dollar_figureu directly to the nursing school on date the hospital paid tuition in the amount of dollar_figurew to the nursing school on date the hospital paid additional tuition in the amount of dollar_figurex to the nursing school each tuition payment was evidenced by the taxpayer signing a student_loan nurse agreement the promissory note the program sets forth conditions for loan forgiveness eligibility the taxpayer must pass a state licensing examination for nurses must commence employment with the hospital within weeks after graduating from the nursing school must complete a day probationary period and must agree to accept employment as a registered nurse at the hospital for a period of at least years the program further provides that there shall be no pro_rata forgiveness of the amount_loaned for any period_of_service for less than years thus if the taxpayer fails to work for the hospital as a registered nurse for a period of years the taxpayer would be in default under the program in the event of default the amount_loaned by the hospital to the nursing school on the taxpayer’s behalf becomes immediately due in accordance with the terms of the promissory notes if the taxpayer defaults under the program then the two promissory notes require that the taxpayer repay the entire amount of tuition paid_by the hospital to the nursing school on the taxpayer’s behalf if the taxpayer pays the full amount due within calendar days after the hospital mails written notice to the taxpayer of the default the hospital will not charge any interest on the loan otherwise the hospital will charge interest in the amount of percent the promissory notes also provide that the the note signed on date was amended on date to reduce the principal_amount owed by the taxpayer to dollar_figurey to reflect the hospital’s receipt on the taxpayer’s behalf of an outside scholarship grant in the amount of dollar_figurez plr-147124-03 hospital may recover collection costs including attorneys’ fees in the event of the taxpayer’s non-payment supplemental information furnished ------------------ states that for all tuition loans made to the nursing school students after date the promissory notes will be amended to reflect an interest rate that is equal to or greater than the applicable_federal_rate as determined by the length of such loans interest will begin to accrue under the promissory notes as of the date each loan is made if a new student defaults under the program and all principal and interest becomes immediately due and payable the interest will continue to accrue until such time as the amount_loaned by the hospital is fully paid however if the student successfully complete sec_2 years of employment by the hospital as a registered nurse all principal and accrued interest will be forgiven the taxpayer commenced employment with the hospital on date and will be eligible for loan forgiveness on date the taxpayer makes the following representations the taxpayer’s participation in the program was voluntary the taxpayer’s participation was not a condition of acceptance into the nursing school the taxpayer was not required to accept employment at the hospital following graduation as a condition of acceptance into the nursing school and the taxpayer was never in possession of nor in control_over the disposition of funds advanced on the taxpayer’s behalf from the hospital to the nursing school under the program rulings requested the taxpayer requests the following rulings amounts paid under the program by the hospital to the nursing school on behalf of the taxpayer do not constitute scholarships or grants under sec_117 of the internal_revenue_code are not wages of or other income to the taxpayer upon receipt of tuition payments by the nursing school and are considered loans for federal_income_tax purposes the loan amount_paid under the program by the hospital to the nursing school on behalf of the taxpayer is not includible in the taxpayer’s gross_income until the taxable_year in which such loan amount is forgiven by the hospital law and analysis plr-147124-03 scholarship issue sec_117 provides that gross_income does not include any amount received as a qualified_scholarship by an individual who is a candidate_for_a_degree at an educational_organization described in sec_170 sec_1_117-4 of the income_tax regulations provides that any amount_paid or allowed to or on behalf of an individual to enable that individual to pursue studies or research shall not be considered to be an amount received as a scholarship or fellowship_grant if such amount represents compensation_for past present or future employment services or represents payment for services that are subject_to the direction or supervision of the grantor or if such studies or research are primarily for the benefit of the grantor the supreme court of the united_states has described scholarships as relatively disinterested no-strings educational grants with no requirements of any substantial quid pro quo from the recipients 394_us_741 l969 if a grant is made with a clear expectation that its recipient will render future services to the grantor it is made primarily for the benefit of the grantor and is not a scholarship described in sec_117 in revrul_76_122 1976_1_cb_42 various iowa health care organizations joined in developing a family nurse practitioner project in order to increase the availability of health care services in rural areas of the state practicing registered nurses were recruited and enrolled in clinical training at a university the project paid for the nurses’ tuition room and board books transportation costs and a stipend of dollar_figure per month while they practiced under a selected physician in a rural_area because the nurses were expected to accept employment in the rural clinics after they completed the training the revenue_ruling determined that the grants were made primarily for the benefit of the grantor according the ruling concludes that the stipends including tuition room board and transportation costs are not excludable from the nurses’ gross incomes as scholarships under sec_117 but are taxable compensation_for services under sec_61 in the taxpayer’s situation the amounts advanced by the hospital to the nursing school to pay the taxpayer’s tuition were made with the expectation that the taxpayer following graduation would work for the hospital as a registered nurse for years in its low-income inner-city environment thus while the amounts paid_by the hospital on behalf of the taxpayer furthered the education of the taxpayer they were made primarily for the benefit of the hospital accordingly the amounts paid for the plr-147124-03 taxpayer’s tuition at the nursing school are not excludable from the taxpayer’s gross_income as a scholarship or grant under sec_117 loan issue under sec_61 and gross_income includes income from compensation_for services interest and discharge_of_indebtedness respectively if the amounts advanced by the hospital to the nursing school to pay the taxpayer’s tuition are considered loans then such amounts would not constitute income to the taxpayer gross_income includes all income from whatever source derived encompassing all accessions to wealth clearly realized and over which the taxpayer has complete dominion 348_us_426 l955 however the proceeds of a loan do not constitute income to a borrower because the benefit is offset by an obligation to repay 384_f2d_748 5th cir cert_denied 390_us_946 l968 a true loan situation is indicated when there is a legally binding promissory note executed with a legal_obligation for repayment whether in cash or through the performance of services in rosario v commissioner tcmemo_2002_70 a hospital advanced funds to a doctor to meet an income guarantee in exchange for the doctor’s agreement to practice surgery in a rural_area for at least years and join the medical staff of the hospital under both a practice agreement and a promissory note if the doctor failed to meet these conditions he was required to repay the amounts advanced plus interest the tax_court found that the negotiations between the hospital and doctor were at arm’s length the terms of the promissory note showed that at the time the payments were received the doctor intended to repay the amounts advanced and the hospital intended to enforce payment accordingly the court held that the amounts advanced to the doctor constituted a loan and were not taxable_income prearranged conditions of cancellation do not necessarily invalidate a loan for federal_income_tax purposes in revrul_73_256 c b as modified by revrul_74_540 c b a state advanced amounts to a medical student under the state’s medical education loan scholarship program the purpose of the program was to increase the number of doctors in its rural areas the state paid the student’s tuition and other fees directly to the particular school selected by the recipient the student and a board appointed to administer the program entered into an agreement under which the student promised to repay the amounts advanced in five annual installments commencing one year after the completion of his medical education further for each year that the recipient practiced medicine in a rural_area of the state the installment due that year was to be cancelled the revenue_ruling concluded that the amounts advanced were not excludible from gross_income under sec_117 as a scholarship but plr-147124-03 were loans that were includable in gross_income under sec_61 in each taxable_year to the extent that repayment of a portion of the loan was no longer required in the taxpayer’s situation both the program and the two promissory notes legally obligated the taxpayer to repay the amount of tuition advanced by the hospital to the nursing school on the taxpayer’s behalf whether in cash or through the performance of services as a registered nurse in the hospital for a period of years the promissory notes also evidenced the hospital’s intent to seek repayment in the event of the taxpayer’s default accordingly the tuition amounts advanced by the hospital to the nursing school on the taxpayer’s behalf constituted loans that are includible in the taxpayer’s gross_income in the taxable_year in which such loans are forgiven by the hospital wage issue sec_3402 requires employers paying wages to deduct and withhold income_tax on wages for income_tax_withholding itw purposes sec_3401 provides that the term wages with certain exceptions means all remuneration for services performed by an employee for an employer excise_taxes under the federal_insurance_contributions_act fica and the federal_unemployment_tax_act futa are imposed on the employer under sec_3111 and sec_3301 in an amount equal to a percentage of the wages paid_by that employer under sec_3101 fica tax also is imposed on the employee under sec_3121 and sec_3306 the term wages for fica and futa_tax purposes means with certain exceptions all remuneration for employment under sec_3121 and sec_3306 employment is defined as any service of whatever nature performed by an employee for the person employing him sec_31_3121_a_-1 sec_31_3306_b_-1 and sec_31_3401_a_-1 of the employment_tax regulations provide that payments are wages for purposes of employment_taxes if paid as compensation_for services performed by the employee for his employer and the name by which the remuneration for services is designated is immaterial in the taxpayer’s situation the amounts paid under the program by the hospital to the nursing school on behalf of the taxpayer are considered loans for federal_income_tax purposes at the time the taxpayer entered into the program a loan in this situation does not create any employment_tax liability at that time there was no employment relationship between the taxpayer and the hospital the taxpayer did not provide any services to the hospital in exchange for the loans therefore the loans do not constitute wages for purposes of fica futa or wti upon successful completion of the nursing school the taxpayer faced an employment decision the taxpayer could either accept employment at the hospital for years in plr-147124-03 exchange for the hospital’s forgiveness of the taxpayer’s debt or the taxpayer could interview with different employers for a job with the knowledge that if the taxpayer accepted employment with another employer the hospital would not release the taxpayer from the obligation to repay the loan the loan forgiveness thus will represent compensation paid_by the hospital in exchange for the taxpayer’s agreement to perform services as an employee of the hospital when the taxpayer accepted employment with the hospital this created an employer- employee relationship the employer will provide the loan forgiveness to the employee in exchange for the employee providing years of services as a registered nurse to the employer it is immaterial that the taxpayer entered into the program prior to the employment thus on date when the hospital forgives the tuition paid the nursing school on the taxpayer’s behalf the taxpayer will have received income under sec_61 such debt relief or loan forgiveness will constitute wages for purposes of employment_taxes irrespective of the name by which it was designated because it will be paid as remuneration for services performed by the employee for the employer accordingly we conclude that the loan forgiveness will be considered wages for purposes of itw fica and futa under sec_3401 sec_3121 sec_3306 conclusions we conclude as follows the tuition payments made under the program by the hospital to the nursing school on behalf of the taxpayer do not constitute scholarships or grants under sec_117 are not wages of or other income to the taxpayer upon receipt of tuition payments by the nursing school and are considered loans for federal_income_tax purposes the tuition payments made under the program by the hospital to the nursing school on behalf of the taxpayer will not be includible in the taxpayer’s gross_income until the taxable_year in which such loan amount is forgiven by the hospital caveats a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under ' except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-147124-03 this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting enclosures
